Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hyun Yong Lee on 5/2/2022.
The application has been amended as follows: 

Claim 1. (currently amended) A USB-C digital media player (DMP) device configured to receive a voice signal through a voice input device attached to a front or top of a monitor or a TV or installed in front thereof to receive the voice signal, the USB-C digital media player (DMP) device comprising:
a first USB terminal for connecting to an input port of the monitor or the TV;
a Wi-Fi receiver that receives a mirroring signal from a mobile terminal through Wi-Fi communication;
a first Bluetooth device that receives the voice signal from a voice recognition Bluetooth speaker or the voice input device through Bluetooth communication;
a converter that converts the mirroring signal received by the Wi-Fi receiver into a USB-C (USB type-C) signal and transmits the USB-C signal to the monitor or the TV through the first USB terminal; and
a system-on-chip (SoC) that controls the Wi-Fi receiver to receive the mirroring signal from the mobile terminal, and controls to convert the mirroring signal received by the Wi-Fi receiver into the USB-C signal by the converter; and 
a USB voice command receiver that connects with the voice input device through USB communication, the voice input device comprising:
a microphone that receives a user’s voice command with noise; 
an echo cancellation device that outputs a denoised user's voice command or directly transmits the denoised user's voice command to the SoC by wire; 
a second Bluetooth device that transmits the denoised user’s voice command from the echo cancellation device to the first Bluetooth device; and a second USB terminal that transmits the denoised user's voice command from the echo cancellation device to the USB voice command receiver through the USB communication.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As set forth by the record, the prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425